COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00035-CV


ACT Trading F.Z.E.                         §    From the 355th District Court

                                           §    of Hood County (C2013135)
v.
                                           §    January 22, 2015

Triple Canopy, Inc.                        §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant ACT Trading F.Z.E. shall pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston